Citation Nr: 0010371	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-17 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that the veteran's appeal originally included 
the issues of service connection for post-traumatic stress 
disorder (PTSD) and bilateral hallux valgus.  However, in his 
October 1998 substantive appeal, the veteran indicated that 
his wished to appeal only the issue set forth above.  
Therefore, the appeals with respect to the other issues are 
considered withdrawn and are not currently before the Board.  
38 C.F.R. § 20.204 (1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's anxiety disorder is primarily manifested by 
subjective complaints of anxiety, depression, nightmares, an 
inability to cope with stress, and an inability to get along 
with people.  Objectively, there is evidence of anxiety, some 
depression, some tension, and flat affect.  Generally, there 
is no evidence of suicidal ideation, obsessions, or neglect 
of personal hygiene.  There is no evidence of thought 
disorder, speech difficulties, memory impairment, or other 
cognitive impairment that is attributable to the service-
connected anxiety disorder.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9400 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO originally established service connection for chronic 
anxiety reaction in a February 1967 rating decision.  At that 
time, a 10 percent disability evaluation was assigned.  In a 
June 1995 decision, the RO characterized the disability as 
anxiety disorder and increased the rating to 30 percent.  

In February 1997, the veteran submitted a claim for an 
increased evaluation for anxiety disorder.  In connection 
with that claim, the RO obtained the veteran's VA outpatient 
medical records.  The records generally contained reports of 
anxiety, nightmares, and depression.  Notes dated in February 
1996 indicated that there was no evidence of thought disorder 
or violent thoughts, and that the veteran was able to work 
and function adequately.  Notes dated in March 1996 related 
that the veteran worked full time at the VA medical center.  
He reported some difficulty in interpersonal relationships on 
the job.  In July 1996, the veteran reported having a major 
job stressor the previous day concerning his supervisor.  He 
reported experiencing nervousness, anxiety, agitation, and 
tension headache, and felt that he was unable to work that 
day.  In December 1996, the veteran related that his nervous 
trouble was worse and needed to be off work the rest of the 
week.  The doctor indicated that it seemed appropriate to 
grant the request.  Notes dated in February 1997 indicated 
that although the veteran was employed full time at the VA 
medical center in housekeeping, he felt that he was unable to 
keep up with the job.  Examination at that time was 
significant only for feelings of depression and rather flat 
affect.   

The veteran underwent a VA psychiatric examination in August 
1997.  He complained of difficulty getting along with others, 
an inability to establish or maintain relationships, being 
easily startles, and having a bad temper.  He related that he 
was taking Valium with some relief.  He was currently 
employed at the VA medical center.  During the examination, 
the veteran was oriented, alert, and cooperative.  The 
examiner noted that he was neatly dressed.  His mood was 
tense and affect was appropriate.  Intellectual capacity, 
judgment, and insight were adequate.  Memory was intact.  
There was no evidence of delusions, hallucinations, ideas of 
reference, suspiciousness, or bizarre motor movements or 
tics.  The examiner indicated that the veteran should undergo 
psychological testing to ascertain the true nature and extent 
of his symptoms.  After reviewing the test results, the 
examiner's diagnosis was anxiety disorder not otherwise 
specified.    

In October 1997, the veteran was afforded a fee-basis VA 
psychological examination.  He had been employed by VA for 
ten years.  He reported a long history of frequent anxiety 
and sleep problems, as well as symptoms such as nightmares, 
depression, crying spells, and an inability to handle 
pressure or stress.  The veteran also related that he had a 
"bad" attitude and was readily irritated by other people.  
He had a history of declining job performance associated 
primarily with poor peer and supervisory relationships.  He 
was suspicious and mistrustful of others.  Consequently, he 
continued to retreat from social contact.  The veteran denied 
alcohol use for many years.  He took Valium as needed.  The 
examiner noted that the veteran was pleasant, calm, 
cooperative, and coherent.  His affect was generally flat.  
Otherwise, there were no unusual features to his behavior or 
presentation.  The veteran denied experiencing any cognitive 
or perceptual distortions.  During the interview, he 
struggled at times to provide a clear and detailed history.  
He generally portrayed himself as significantly impaired due 
to prominent symptoms of anxiety and depression.  The 
examiner administered a Minnesota Multiphasic Personality 
Inventory 2 (MMPI-2).  He indicated that the veteran's 
responses in so many areas rendered the profile invalid with 
significant elevation in eight out of ten scales.  The 
response pattern suggested that he exaggerated his symptoms, 
perhaps as a means of reflecting his general distress.  The 
diagnosis was anxiety disorder not otherwise specified.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50.  He commented that the diagnosis was offered as 
a way to incorporate the veteran's significant depressive 
symptoms with the anxiety symptoms.   

In a November 1997 rating decision, the RO increased the 
evaluation for anxiety disorder to 50 percent.  The veteran 
timely appealed that decision.  

The RO obtained the veteran's VA outpatient medical records 
dated from March 1997 to November 1998.  The records 
generally showed continued complaints of sleep problems and 
anxiety, as well as continuing difficulty dealing with co-
workers, family, and other people.  His medications included, 
at different times, Valium, Serzone, Ativan, and trazodone.  
In March 1997, the veteran presented after being criticized 
by a supervisor for taking a cigarette break the day before.  
He was quite distressed and felt quite put upon on the job.  
The doctor indicated that the veteran's level of distress was 
sufficient to warrant taking a day of sick leave.  Notes 
dated in May 1997 revealed that the veteran requested a 
different therapist because his current one "talked against 
him" and did not "support him."  It was also noted that 
the veteran's girlfriend of 12 years left their home two 
weeks before.  
Notes dated in November 1997 indicated that he continued to 
work full time at the medical center.  

Notes dated in April 1998 showed that the veteran was shaken 
by his mother's recent death.  Thereafter, he experienced 
increased anxiety and agitation due to problems with his 
mother's estate.  In July 1998, he indicated that his nerves 
were worse and that he needed to be off work a day or so 
occasionally.  He wanted the doctor to give him a note to 
that effect.  The doctor indicated that because he was a VA 
employee, he should probably start with Dr. Fisher.  In 
addition, the veteran reported that suicide and possibly 
homicide had entered his mind.  The doctor noted that he did 
not feel either action was imminent.  Notes dated in 
September 1998 indicated that Dr. Fisher's recommended that 
the veteran retire.  Although the veteran was inclined to do 
so, he did not feel he could live on his present VA 
compensation and retirement money.  He noted that he was very 
fearful of his anxiety attacks.  Later in September, the 
veteran related that the week before he got into an argument 
with a co-worker.  Although they came close to fighting, the 
veteran left.  The doctor commented that the veteran's 
nervous disorder, service-connected PTSD (sic), lent itself 
to limiting his expecting to handle himself in such a 
situation, which might involve violence.  

In his October 1998 substantive appeal, the veteran related 
that his treating physician, a Dr. Fisher, had repeatedly 
asked him to quit work due to anxiety.  The veteran stated 
that he had problems relating to people and had to work by 
himself.  He could not handle any type of stress and had 
trouble remembering simple tasks.  His medication made him so 
drowsy he could hardly function.    

The veteran underwent a VA outpatient neuropsychological 
evaluation in September 1998.  He related having occasional 
difficulty thinking for 10 to 15 years, or, in fact, since an 
auto accident in 1963.  Complaints included loss of mental 
set, word finding difficulty, an inability to remember 
familiar faces, and forgetting current tasks.  A recent 
computed tomography scan of the brain was unremarkable.  The 
examiner indicated that the veteran's mood was mildly 
euthymic but serious.  Affect was within normal limits, 
though at times he seemed mildly withdrawn and disoriented.  
Spontaneous language was somewhat dysfluent due to word 
finding difficulty and speech hesitancy.  The examiner noted 
slurred speech.  The veteran was attentive and cooperative 
though occasionally sluggish.  He had a poor ability to 
understand test instructions due to comprehension difficulty.  
The examiner noted confusion on several tasks.  During 
testing, the veteran put forth good effort and the results 
appeared to be a valid representation of his current 
abilities.  The veteran underwent multiple tests of cognitive 
functioning.  The examiner summarized the test findings as 
representing an overall picture showing moderate cerebral 
dysfunction of a fairly diffuse nature.  He had significant 
expressive language difficulties that affected his rate of 
speech.  He also had a moderately impaired working memory 
that certainly negatively affected his ability to learn new 
information.  In addition, the veteran had difficulty 
retrieving information that he had learned.  Frontal 
functions were also moderately impaired and this may be noted 
in his difficulty in problem-solving, sequencing, and in 
inhibiting response to competing sets of stimuli.  The 
veteran had a history of mild head injury in 1963 and stated 
that he had had difficulty with his thinking since then.  His 
severe alcohol history might also be affecting cognitive 
functioning, although it was quite unusual for alcohol-
related dementia to begin 16 years into sobriety.  
Neuroimaging was unremarkable.  The examiner indicated that 
known medical history did not fully explain the veteran's 
cognitive difficulties.  The etiology remained unclear.  The 
pattern of his performed was not explained by his long 
history of PTSD.  The diagnosis was mild dementia not 
otherwise specified, alcohol dependence in sustained full 
remission, and chronic PTSD.  The examiner assigned a current 
GAF score of 53.  He strongly recommended that the veteran 
maintain competitive employment in his present job.  If 
employment problems arose, he recommended that the veteran be 
placed in a more structured work environment.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9411 (1999).

Upon careful review of the evidence, the Board finds that the 
preponderance of the evidence is against awarding a 
disability rating greater than 50 percent for anxiety 
disorder.  The primary manifestations of the veteran's 
disability include subjective complaints of anxiety, 
depression, nightmares, an inability to cope with stress, and 
an inability to get along with people.  Objectively, there is 
only moderate evidence of impairment, with evidence showing 
anxiety, some depression, some tension, and flat affect.  
Generally, there is no evidence of suicidal ideation, 
hallucinations, delusion, obsessions, or neglect of personal 
hygiene.  The increases in symptomatology demonstrated in the 
record are associated with particular situational stresses, 
such as estrangement from his girlfriend, his mother's death, 
and legal problems surrounding her estate.  The evidence does 
not demonstrate an underlying worsening of the anxiety 
disorder.      

The Board acknowledges that the September 1998 VA 
neuropsychological evaluation found significant impairment in 
cognitive functioning, including speech, memory, and thought 
processing.  However, the physician specifically attributed 
the impairment to a form of dementia rather than to anxiety 
disorder.  Moreover, the physician indicated that a diagnosis 
of PTSD did not explain the veteran's test results.  Although 
the veteran is not service-connected for PTSD, the conclusion 
of the examiner supports the finding that the impairment is 
not due to any anxiety-related disorder.  

The Board also observes that the veteran remains employed on 
a full time basis.  The evidence shows the sporadic need for 
time off rather than severe impairment with employment.  In 
fact, despite an apparent recommendation by a Dr. Fisher to 
retire, the September 1998 neuropsychological examiner 
strongly recommended that the veteran continue his 
employment, even his cognitive impairments.

In light of the above discussion, the Board cannot conclude 
that the veteran's overall disability picture associated with 
the service-connected anxiety disorder more closely 
approximates the criteria for a 70 percent rating under Code 
9400.  38 C.F.R. § 4.7.    

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97. 

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 50 
percent for anxiety disorder.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.130, Code 9400 
(1999); 38 C.F.R. § 4.132, Code 9400 (1996).  


ORDER

Entitlement to a disability rating greater than 50 percent 
for anxiety disorder is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 
- 10 -


- 8 -


